Per curiam.

The statute of January 1, 1796, declares that “ any person, of twenty one years of age and upwards, “ having real estate of the value of one hundred and fifty “ dollars, or personal estate of the value of two hundred “ and fifty dollars, in the town or district where he dwells “ and has his home, and shall for the term of four years pay “ all taxes duly assessed on his poll and estate aforesaid, shall “ gain a settlement.”
We are clearly of opinion, that “ having real estate,” within the meaning of the statute, is the having at least of an estate of freehold, either by legal title or by disseizin. In this case Lyon during the first year had no title even by disseizin. He went upon the land not claiming it adversely to the owner, but under an agreement that admitted the title of the owner. He cannot, therefore, be said to have had “ real estate” the first year, within the meaning of the statute. (Conway vs. Deerfield, 11 Mass. Rep. 327.) The verdict must be set aside and a verdict entered for the defendants.

Judgment for the defendants.